I respectfully dissent.
The material fact in this matter concerns whether Youngstown had knowledge that appellant was injured resulting in seven days or more of total disability. Taking appellant's testimony as the only evidence, it is still apparent that although he informed his supervisor at the time of the accident, he did not seek medical treatment until the next day. He then went on "light duty." However, neither of the supervisors knew about the "light duty." His absences were never *Page 85 
recorded as being injury-related. The trial court was correct in its ruling and I would affirm. *Page 86